Title: To John Adams from Philip Mazzei, 28 June 1782
From: Mazzei, Philip
To: Adams, John



Florence 28. June 1782
Sir

In my preceding of the 21st. ultmo. I acquainted your Excellency, that Mr. Maddison had written me from Philadelphia, that my cipher had been lost in the late confusions in Virginia, for which reason all I had written in cipher since that time, as well to him for the use of Congress, as to the Governor and Council of my State, still remains unlocked, and must be so untill I get there myself, which I expect will soon be the case, provided I can get a tollerable good opportunity to go. Having now some thing to write, which I would not venture cross the Atlantic unless it was in cipher, I must desire the favour of your Excellency to do in my stead, if you should think it worth the notice of Congress, as I do.
Last saturday, 22. instt., this Sovereign told me, “that things had intirely changed; that the Courts of Russia and Vienna had declared they would never acknowledge the Independency of America; that he had been assured the King of Spain would not suffer it to be mentioned to him, and would rather fall out with France than do it; that all other Powers were of the same mind; that France had taken a bone too hard for her alone to digest; that Holand hangs to a thread; that probably in less than two years time the name of the Dutch Republick will no more exist; and that perhaps in a short time there will be so much to do in Europe as not to think of America.”
As I could not affect to be ignorant of his way of thinking in regard to France, I could not likewise, with any degree of prudence, speak out my sentiments relative to the power, steadiness, and magnanimity of our good and great Ally. I confined myself merely to say, that the Americans would certainly exercise their Independency, whether Europe did acknowledge it, or not; and that I had not the smallest doubt but the English would soon acknowledge it themselves, while, from political, interested, and ambitious views, they did all they could to prevent other Nations being before hand with them.
In my opinion the Courts of Russia and Vienna will think better than to meddle seriously in the dispute, unless they had formed a plan, which the King of Prussia should give his assent to; however it seems to me that the above intelligence is not such as to be intirely disregarded. This Prince is in the way of knowing the inclination and desire of certain Courts, ’though he may be mistaken in regard to what they may be at last willing, or able to do. The more I consider the great Theater of the World, the more I conceive that, besidess the duties of honour and gratitude, it is our interest to convince the Courts of Europe, by all means in our power, of our sincere attachment to France, and that our union shall be solid and permanent. I long to see the happy day when France and America will derive the greatest advantages from each other, in peace and tranquillity, and bid defiance to the World.
If your Excellency should think proper to send a copy of this letter to America, I beg the favour, that a copy of the same may be sent from Congress to the Governor and Council of Virginia, whom I wish to be likewise informed, that, in consequence of the above-said conversation with this Sovereign, I have thought proper to take my leave of him, which I have done with a good grace, having had his permission to write to him in a direct line from any part, whenever I shall think it requisite, and his promise of returning me an answer when the purport of my letter should require it.
I think of setting out in less than a month, and hope to be in person to ask the honour of your command for America. Mean while I have that of being most respectfully, Sir, your Excellency’s most Humble & most Obedient Servant

Philip Mazzei


P.S. Your Excellency will receive this from the French Embassadour. Should you think of honouring me with your Commands, you will be so kind as to send them, through the same channel, inclosed to Mr. de Billerey Chargé des affaires du Roy a Florence, who, in case I should be gone, will send them safe wherever I shall be.

